Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 1 of 15 Page ID #:49




                                                                          FILED
                                                                CLERK, U.S. DISTRICT COURT


                                                                    03/29/2019
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                   AP
                                                                BY: ___________________ DEPUTY
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 2 of 15 Page ID #:50
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 3 of 15 Page ID #:51
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 4 of 15 Page ID #:52
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 5 of 15 Page ID #:53
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 6 of 15 Page ID #:54
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 7 of 15 Page ID #:55
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 8 of 15 Page ID #:56
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 9 of 15 Page ID #:57
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 10 of 15 Page ID #:58
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 11 of 15 Page ID #:59
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 12 of 15 Page ID #:60
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 13 of 15 Page ID #:61
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 14 of 15 Page ID #:62
Case 2:19-cr-00246-AB Document 1 Filed 03/29/19 Page 15 of 15 Page ID #:63
